IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-711-CR


EX PARTE: JONATHAN N. BROCK,

	APPELLANT



 

FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 7255, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING
 



PER CURIAM


	Jonathan N. Brock is an inmate in the San Saba prison unit operated by the
institutional division of the Texas Department of Criminal Justice.  On August 16, 1994, Brock
filed an application for writ of habeas corpus in the court below.  The application was given the
cause number shown above.  Apparently, the writ did not issue.  The transcript forwarded to this
Court by the district clerk contains only a copy of the writ application.  The transcript contains
neither an order denying relief nor a notice of appeal.  Under the circumstances, there is nothing
to appeal and this Court is without jurisdiction.
	In his writ application, Brock claims that his confinement is unlawful because he
is being denied certain time credits to which he is entitled.  This claim is properly raised in a post-conviction habeas corpus proceeding pursuant to article 11.07 of the Code of Criminal Procedure. 
Tex. Code Crim. Proc. Ann. art. 11.07 (West 1977 & Supp. 1994); see Ex parte Pizzalota, 610
S.W.2d 486 (Tex. Crim. App. 1980).  Under the statute, the writ application is filed in the court
in which the applicant was convicted, which makes findings and forwards them to the Court of
Criminal Appeals.  Art. 11.07, § 2.  Brock's writ application does not recite the cause number
of his conviction or the court in which it was obtained.  He should refile his application in the
appropriate court.
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed
Filed:   December 14, 1994
Do Not Publish